DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 03/09/2020 and 11/30/2021. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the center points of the first recess and the second recess that “have a distance of 180° in the circumferential direction”, of claim 27, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “diametrically opposite” in claim 26 is used by the claim to mean “circumferentially adjacent one another,” while the accepted meaning is “the exact opposite of” or “opposing points on a diameter.” The term is indefinite because the specification does not clearly redefine the term. Applicant uses the term “diametrically opposite” to describe the first and second recesses that the cylinder bolt extends into. Applicant shows the first and second recesses in figure 1 of applicant’s drawings, as the recesses that cylinder bolt (3) resides in. These recesses are shown to be circumferentially adjacent and circumferentially overlapping, rather than diametrically opposite. Examiner therefore interprets the first and second recesses in the prior art used herein as being diametrically opposite, as the recesses are circumferentially adjacent, similar to applicant’s figure 1.
Furthermore, the term “a distance of 180° in the circumferential direction” in claim 27 is used by the claim to mean “circumferentially adjacent one another,” while the accepted meaning is “the exact opposite of” or “opposing points on a diameter.” The term is indefinite because the specification does not clearly redefine the term. Applicant uses the term “180° in the circumferential direction” to describe the position, with regard to one another, of both the first and second recesses that the cylinder bolt extends into. Applicant shows the first and second recesses in figure 1 of applicant’s drawings, as the recesses that cylinder bolt (3) resides in. These recesses are shown to be circumferentially adjacent and circumferentially overlapping, rather than opposing points on a diameter. Examiner therefore interprets the first and second recesses in the prior art used herein as being set apart 180° in the circumferential direction, as the recesses are circumferentially adjacent, similar to applicant’s figure 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-27, 29-31, and 35-38 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 3507508 A (Andrews).
Regarding claim 16, Andrews discloses an assembly for connecting an adapter shaft (15) to a shaft (17) in a force- fitting manner (see Figs 2 and 12), comprising: 
a clamping ring (11) adapted to be mounted on the adapter shaft (see Fig. 12), the shaft being insertable into the adapter shaft (see Fig. 12), the clamping ring including a radially uninterrupted threaded bore (38) into which a screw part (37) is screwed, the screw part adapted to exert pressure on the adapter shaft (see Column 3 lines 13-19); and 
a cylinder bolt (28) accommodated in a first recess (27) of the clamping ring, the cylinder bolt adapted to project radially inwardly into a second recess (22) of the adapter shaft to form a protection against loss and an anti-rotation protection acting in an axial direction and in a circumferential direction (see Figs. 1-2).
Regarding claim 17, Andrews discloses wherein the screw part (37) includes a threaded pin (see Column 3 lines 13-19).
Regarding claim 18, Andrews discloses wherein the screw part (37) is adapted to exert pressure on a flattened area (26) of the adapter shaft (see Column 3 lines 13-19).
Regarding claim 19, Andrews discloses wherein the adapter shaft (15) includes axial slots (20 and 21), axial slots that are set apart from one another in the circumferential direction (see Fig. 8), and/or axial slots that are set apart from one another at regular intervals in the circumferential direction.
Regarding claim 20, Andrews discloses wherein the second recess (22) overlaps with one of the axial slots (see in Fig. 8 that slot 21 and recess 22 overlap).
Regarding claim 21, Andrews discloses wherein a region axially covered by the second recess (22) overlaps with a region axially covered by the axial slot and/or a 4region covered by the second recess (22) in the circumferential direction overlaps with the region covered by the axial slot (21) in the circumferential direction (see in Fig. 10 that 21 and 22 overlap).
Regarding claim 22, Andrews discloses wherein the cylinder bolt (28) is arranged as a disk and/or a cylindrical disk (see Fig. 10).
Regarding claim 23, Andrews discloses wherein the shaft (17) is insertable into a region of the adapter shaft (15) that is arranged as a hollow shaft region (see Fig. 2).
Regarding claim 24, Andrews discloses wherein the shaft (17) is arrangeable coaxially with the adapter shaft (15, see Fig. 2).
Regarding claim 25, Andrews discloses wherein the axial slots (20 and 21) at an axial end of the adapter shaft lead into ambient air (see Fig. 8).
Regarding claim 26, Andrews discloses wherein the first recess (27) and the second recess (22) are arranged diametrically opposite each other (see Fig. 2).
NOTE: Applicant claims the first and second recess as being diametrically opposite with respect to one another, however applicant’s figures depict the first and second recess as being on the same side of the circumference of the adapter shaft and the shaft, rather than on diametrically opposing sides. Therefore, Figure 12 of Andrews depicts the first and second recess as being aligned, just as depicted in Figure 1 of applicant’s figures. See also the 112 rejection above regarding claim 26.
Regarding claim 27, Andrews discloses wherein centers of gravity (see annotated Figure 10 below) and/or center points of the first recess (27) and the second recess (22) have a distance of 180° in the circumferential direction.
NOTE: Applicant claims the first and second recesses as having centers of gravity that are distanced by 180° in the circumferential direction. However, applicant shows the first and second recesses in Figure 1 of applicant’s figures, in which the cylinder bolt extends, as being aligned in the circumferential direction and not being distanced by 180° in the circumferential direction. Furthermore, examiner points to Figure 10 of Andrews for support that the first and second recesses are aligned in the same manner as applicant’s recesses. Therefore, Andrews discloses that the centers of gravity of the first and second recess are distanced by 180° in the circumferential direction, similar to the manner in which applicant’s recesses are distanced.

    PNG
    media_image1.png
    377
    580
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 10.
Regarding claim 29, Andrews discloses wherein, in an axial region between a region axially covered by the second recess (22) and an axial end of the adapter shaft (shaft is 15, see Fig. 8), the adapter shaft has a radially smaller extension in a region covered by the second recess in the circumferential direction (see annotated Figure 10 below) than in a diametrically opposite region, in any other diametrically opposite region, and/or in the circumferential direction (see annotated Figure 10 below).

    PNG
    media_image2.png
    405
    943
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 10.
Regarding claim 30, Andrews discloses wherein a maximum radial distance of the adapter shaft (15) in an axial region between a region axially covered by the second recess (22) and an axial end of the adapter shaft (see Fig. 8) increases from a region covered by the second recess in the circumferential direction (R2, see annotated Figure 10 below) to a region covered by the first recess in the circumferential direction (R1, see annotated Figure 10 below)).

    PNG
    media_image3.png
    423
    408
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 10.
Regarding claim 31, Andrews discloses wherein the first recess (27) is rectangular and/or is tangentially aligned, and/or the second recess is rectangular and/or includes a circular blind bore (blind bore 27 for accepting screw 28) that does not extend through the adapter shaft (the blind bore only extends through the clamping ring 11 and not through the adapter shaft (15) as the second recess extends through the adapter shaft).
Regarding claim 35, Andrews discloses wherein a characteristic of a maximum radial distance of the adapter shaft (15) in the axial direction has a local minimum (R2 in annotated Figure 10 above) in the axial region covered by the second recess (22).
Regarding claim 36, Andrews discloses wherein a region axially covered by the first recess (27) overlaps with a region axially covered by the second recess (22).
NOTE: See in Fig. 2 and Fig. 10 that both 27 and 22 overlap with each other in the radial direction.
Regarding claim 37, Andrews discloses wherein a region covered by the first recess (27) in the circumferential direction (shown by R1 in annotated Figure 10 above) overlaps with a region covered by the second recess (22) in the circumferential direction (shown by R2 in annotated Figure 10 above).
	NOTE: See in annotated Figure 10 above that the two regions overlap in the circumferential direction.
Regarding claim 38, Andrews discloses a device, comprising: 
an adapter shaft (15); 
a shaft (17); and 
an assembly adapted to connect the adapter shaft to the shaft in a force-fitting manner, the assembly including (see Fig. 2 and 12): 
a clamping ring (11) mounted on the adapter shaft (see Fig. 12), the shaft being inserted into the adapter shaft (see Fig. 12), the clamping ring including a radially uninterrupted threaded bore (38) into which a screw part (37) is screwed, the screw part exerting pressure on the adapter shaft (see Column 3 lines 13-19); and 
a cylinder bolt (28) accommodated in a first recess (27) of the clamping ring, the cylinder bolt projecting radially inwardly into a second recess (22) of the adapter shaft to form a protection against loss and an anti-rotation protection acting in an axial direction and in a circumferential direction (see Figs. 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over US 3507508 A (Andrews) in view of DE 102013113639 B3 (Sick Stegmann).
Regarding claim 28, Andrews discloses an axial end region of the adapter shaft (15, see Fig. 8), a second recess (22) of the adapter shaft, and further wherein the clamping ring (11) is mounted on the cylinder bolt (cylinder bolt is 28, see Fig. 10), but does not expressly disclose as claimed wherein the adapter shaft includes a chamfer and/or a lead-in bevel in an axial end region and between the second recess and the axial end of the adapter shaft that leads to the second recess.
However, Sick Stegmann does teach a clamping ring (2), an adapter shaft (3), and a shaft (1) that is insertable within the adapter shaft (see Fig. 1), and further teaches that the adapter shaft has a lead-in bevel (see annotated Figure 5 below) located at its axial end that excepts the shaft (1) in order to ease alignment of the shaft during insertion within the adapter shaft (see Fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Andrews, with Sick Stegmann, such that it comprises a lead-in bevel at the axial end opening of the adapter shaft in order to ease alignment of the shaft when inserting it within the adapter shaft (see Fig. 3).

    PNG
    media_image4.png
    326
    458
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 5.
Regarding claim 32, Andrews discloses wherein the adapter shaft includes a circumferential angular range covered by the second recess (see annotated Figure 10 below), and, a bead (25) is provided on the adapter shaft (15) that covers an axial region (see Fig. 8), but does not expressly disclose as claimed wherein a chamfer and/or a lead-in bevel covers a circumferential angular range in the circumferential direction that includes a circumferential angular range covered by the second recess, and further that the circumferential angular range containing the lead-in bevel is covered by an axial region containing the bead. Furthermore Andrews fails to disclose that the bead is set apart from the chamfer and/or bevel in the circumferential direction. 
However, Sick Stegmann does teach a clamping ring (2), an adapter shaft (3), and a shaft (1) that is insertable within the adapter shaft (see Fig. 1), and further teaches that the adapter shaft has a lead-in bevel (see annotated Figure 5 above) located at its axial end that excepts the shaft (1) in order to ease alignment of the shaft during insertion within the adapter shaft (see Fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Andrews, with Sick Stegmann, such that it comprises a lead-in bevel at the axial end opening of the adapter shaft in order to ease alignment of the shaft when inserting it within the adapter shaft (see Fig. 3).
Furthermore, with the addition of a lead-in bevel from Sick Stegmann being taught onto the adapter shaft opening of Andrews, the combination now teaches a lead-in bevel that extends almost entirely around the opening of the adapter shaft (see annotated Figure 8 below), therefore covering the circumferential angular range covered by the second recess. The combination also teaches that the circumferential angular range containing the lead-in bevel is covered by an axial region containing the bead as seen in annotated Figures 10 below, wherein the bead region covers the angular range when viewing axially. Further, the bead does not extend completely around the adapter shaft of Andrews (see Fig. 5 of Andrews), whereas the lead-in bevel extends mostly around the adapter shaft opening of Andrews, therefore where the bead and lead-in bevel do not overlap, they are circumferentially set apart.

    PNG
    media_image5.png
    375
    372
    media_image5.png
    Greyscale

Figure 5. Annotated Figure 10.

    PNG
    media_image6.png
    342
    394
    media_image6.png
    Greyscale

Figure 6. Annotated Figure 10.

    PNG
    media_image7.png
    325
    795
    media_image7.png
    Greyscale

Figure 7. Annotated Figure 8.
Regarding claim 33, Andrews discloses wherein the region covered by the bead (25) in the circumferential direction (see annotated Figure 10 above) includes a region covered by a flattened area 18), of the adapter shaft (15), in the circumferential direction (see annotated Figure 10 above).
Regarding claim 34, the combination of Andrews and Sick Stegmann teaches wherein a radial distance region covered by the chamfer and/or bevel (R3) is located radially within a radial distance region covered by the bead (R4, see annotated Figure 10 below) and/or radially adjoins it in the radially inward direction.

    PNG
    media_image8.png
    469
    452
    media_image8.png
    Greyscale

Figure 8. Annotated Figure 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678